Citation Nr: 0914952	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left middle finger 
pain.

2.  Entitlement to service connection for a skin condition, 
claimed as bumps under the arms.

3.  Entitlement to service connection for a skin condition, 
claimed as swollen glands behind the ears.

4.  Entitlement to service connection for 
gastroenteritis/stomach pain.

5.  Entitlement to service connection for a sinus 
condition/bronchitis.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for obstructive sleep apnea.

7.  Entitlement to service connection and entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for disability as a result of treatment received from a 
Department of Veterans Affairs medical facility for a left 
ankle condition.

8.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.

9.  Entitlement to a rating in excess of 20 percent for 
hypertension.

10.  Entitlement to a compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.P., V.S., M.W. and J.S.

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1990 to 
February 1994.  

The issues of the ratings for hypertension and migraines and 
service connection for skin conditions, the left middle 
finger, sinus/bronchitis condition, gastroenteritis/stomach 
pain, and a left ankle disability come before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the RO in Louisville, Kentucky, which 
denied all the claims.  The migraine rating was granted, from 
30 percent disabling to 50 percent disabling, in a June 2005 
rating decision.  The issues of an increased rating for 
erectile dysfunction and the petition to reopen the sleep 
apnea claim come before the Board from a December 2007 rating 
decision.  Appeals of service connection for erectile 
dysfunction and a facial twitch were extinguished by grants 
of service connection in August 2005 and December 2006, 
respectively.

The appellant testified with M.P., V.S., M.W. and J.S. at a 
September 2005 hearing at the RO.  A transcript has been 
associated with this claim.

The appellant filed a September 2008 claim for a total rating 
for compensation purposes based on individual 
unemployability.  The RO sent him a September 2008 notice 
letter, but no other action has been taken in the record 
before the Board.  Accordingly, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is REFERRED to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a personal hearing before a Veterans 
Law Judge in Washington, D.C., in his July 23, 2008, Form 9 
for his erectile dysfunction and sleep apnea claims.  He then 
submitted a July 31, 2008, hearing selection form, checking 
the entry to withdraw the hearing request, but handwriting 
his request for a hearing again on a separate form.  The 
Board sent the appellant a clarification letter in March 
2009.  The appellant responded that he now desires a 
videoconference hearing before a Veterans Law Judge.  The 
Board remands for the hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO, and 
notify him of the scheduled hearing at the 
latest address of record.  This hearing is 
to be scheduled in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

